457 F.2d 796
Victor BUSSIE et al., Plaintiffs-Appellees-Appellants,v.John J. McKEITHEN, Governor of the State of Louisiana, etal., Defendants-Appellants-Appellees.
No. 71-2783.
United States Court of Appeals,Fifth Circuit.
Sept. 14, 1971.Rehearing and Rehearing En Banc Denied Nov. 30, 1971.

Thomas W. McFerrin, Asst. Atty. Gen., Baton Rouge, La., Adrian G. Duplantier, I. G. Nat Kiefer, Michael H. O'Keefe, New Orleans, La., for plaintiffs-appellees-appellants.
Claude Berwick Duval, Houma, La., amicus curiae.
Stanley A. Halpin, Sr., New Orleans, La., Camille F. Gravel, Jr., Alexandria, La., Sam A. Le Blanc, III, New Orleans, La., Murphy Bell, Baton Rouge, La., Martin L. Feldman, Robert F. Collins, Stanley A. Halpin, Jr., George M. Strickler, Jr., New Orleans, La., for defendants-appellants-appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.

BY THE COURT:

1
This expedited appeal is from a judgment of the district court, 333 F. Supp. 452, under our remand of Sept. 4, 1971 ordering the district court to conduct a hearing on the Master's proposed plan for reapportionment of the Louisiana legislature.


2
1. We hold that the district court correctly determined that the case was properly before him as a single judge.


3
2. We approve the dates, September 15 and 16, 1971, set by the district court for the qualification of candidates for the Louisiana legislature.


4
3. We affirm the judgment of the district court with the following modifications:


5
a) The boundaries of Senate districts 2, 3, 4, and 5 are modified so as to conform with the defendants-appellants' alternate plan for those districts.


6
b) The boundaries of Senate districts 14, 15, and 16 are modified so as to conform with the DeBlieux alternate plan for those districts.


7
c) For the purposes of the forthcoming election only, we approve the reapportionment of Jefferson Parish as set forth in the Master's plan and adopted by the district court.  This approval is without prejudice to any challenge to the apportionment of Jefferson Parish for future elections.


8
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

9
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.